Citation Nr: 0837606	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-24 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for osteoporosis of the 
spine.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from October 1942 to November 
1945.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama, which denied the above claim. 


FINDING OF FACT

Osteoporosis of the spine was not the result of or aggravated 
by carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing medical or surgical care, nor was it an event not 
reasonably foreseeable. 


CONCLUSION OF LAW

The criteria for compensation benefits for additional 
disability of osteoporosis of the spine based upon treatment 
at a VA medical facility, have not been met.  38 U.S.C.A. §§ 
1151, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.358 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in January 2004 and June 2006, the veteran 
was notified of the evidence not of record that was necessary 
to substantiate his claim.  He was told what information that 
he needed to provide, and what information and evidence that 
VA would attempt to obtain.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.

With respect to the Dingess requirements, the veteran was 
provided the requisite notice by means of each of the 
aforestated letters from VA.  Nevertheless, because the 
veteran's claim is being denied, and no effective date or 
rating percentage will be assigned, the Board finds that 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The veteran's relevant service and VA 
medical treatment records have been obtained.  As will be 
discussed below, the claim is being denied on the basis that 
no competent medical evidence has been submitted which links 
any current disability to carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical or surgical care to 
the veteran.  In this circumstance, there is no duty on the 
part of VA to provide a medical examination, because as in 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the 
veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in 
question, and further substantiating evidence suggestive of a 
linkage between his VA treatment and his asserted current 
disorder, if shown.  The veteran has not done so, and no 
evidence thus supportive has otherwise been obtained.  Here, 
as in Wells, the record in its whole, after due notification, 
advisement, and assistance to the veteran under the VCAA, 
does not contain competent evidence to suggest that the 
veteran has current osteoporosis of the spine is related to 
his VA medical treatment.  See 38 U.S.C.A § 5103A(d); Charles 
v. Principi, 16 Vet. App. 370 (2002).  Under such 
circumstances, there is no duty to provide an examination or 
to obtain a medical opinion.  Id. 

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151

The veteran asserts that he has developed osteoporosis of the 
spine because he had been placed on a low calcium diet by his 
VA physician at the Tuskegee VA Medical Center in December 
2000.  He described that once placed on a low calcium diet, 
he began feeling ill, but the cause could not be determined.  
He stated that his private physician eventually determined 
that his condition was the result of low calcium intake, and 
that he was thereafter started on calcium supplements.  He 
has indicated that the lack of calcium in his diet under the 
direction of his VA physician resulted in the onset of 
osteoporosis of his spine.  The Veteran also asserted, 
through his representative, that his calcium was not 
monitored by VA physicians after being placed on reduced 
calcium diet.

At the outset, 38 U.S.C.A. § 1151 was amended by Section 422 
of Public Law 104-204. The new version of the law is more 
stringent and is effective with respect to claims filed on or 
after October 1, 1997.  As the veteran's claim was filed in 
October 2003, the current version of the law applies. 
VAOPGCPREC 40-97.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service connected.  A disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a Department 
facility, and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2007).

To determine whether additional disability exists within the 
meaning of § 1151, the veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based is compared to his or her condition after such 
care, treatment, examination, services, or program has been 
completed.  Each body part or system involved is considered 
separately.  38 C.F.R. § 3.361(b) (2007).

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2007).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress. 38 C.F.R. § 3.361(c)(2) 
(2007).  Additional disability or death caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by hospital care, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.361(c)(3) (2007).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (see 38 C.F.R. § 3.361(c)) and (i) that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider or (ii) that VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2007).

VA outpatient treatment records from the Tuskegee VA Medical 
Center dated from November 1999 to October 2003 show that the 
veteran was found to have consistently high calcium levels 
throughout 2000, and was told to stop taking calcium 
substitutes, foods, or drinks around December 2000.  In 
August 2001, he was diagnosed with hypercalcemia (high 
calcium levels) and eventually with hyperparathyroidism.

Private outpatient treatment records from R. G. B., M.D., 
dated from September 2001 to February 2003, show that in 
October 2001, the veteran was diagnosed with osteoporotic 
bones, and that his parathyroid gland was removed.  He 
experienced a fast calcium level drop and was placed on 
calcium supplements.  He was diagnosed with osteopenia and 
osteoporosis of the spine.  Calcium levels following the 
removal of parathyroid gland were within normal limits.

Following a careful review of the record, the Board finds 
that the preponderance of the evidence is against entitlement 
to compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for osteoporosis of the spine.  There is no 
competent medical evidence of record that the development of 
osteoporosis of the spine was the result of negligence or 
improper medical care, or that it was an event not reasonably 
foreseeable.  

While the competent medical evidence of record does confirm 
that the veteran was advised to reduce his calcium intake, 
there is no competent medical evidence of record to suggest 
that the reduction from December 2000 caused his osteoporosis 
of the spine.  Indeed, the evidence of record shows that 
despite being on a reduced calcium diet, the veteran's 
calcium levels remained high even at the same time that he 
was found to have osteoporosis.  As soon as the veteran's 
calcium levels dropped after his parathyroid surgery, he was 
immediately placed on calcium supplements.  But it appears 
the veteran already had osteoporosis by this time. 

Therefore, there is no competent medical evidence of record 
to suggest that the advice to lower the veteran's calcium 
intake following repeated elevated calcium findings was the 
result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA physician.  Moreover, there is no competent medical 
evidence of record to suggest that the advice to reduce 
calcium intake caused additional disability by failing to 
exercise the degree of care that would be expected of a 
reasonable health care provider or that the treatment was 
furnished without the veteran's informed consent.

The Board has considered the veteran's statements and 
testimony in support of his claim.  While he is certainly 
competent to describe the extent of his current 
symptomatology, there is no evidence that he possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).

While the Board is very sympathetic to the veteran's 
condition, in the final analysis, the preponderance of the 
evidence is against the claim for compensation for 
osteoporosis of the spine following treatment at the Tuskegee 
VA Medical Center within the meaning of 38 U.S.C.A. § 1151.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for osteoporosis of the 
spine is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


